Title: To Thomas Jefferson from Miles H. Hughes, 21 December 1805
From: Hughes, Miles H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     19 South 3rd. Street PhiladelphiaDecer. 21st. 1805
                  
                  I am induced to take the liberty I now do under a conviction that tho so highly and justly elevated yet that it has not operated so as to change your disposition since I had the Honor of being introduced to you by your particular friend Doctor William Foushee sometime previous to your present elevated Rank and I humbly hope this opinion may in some measure plead my excuse for, at so critical a period when your time and Administration is so conspicuously employed, troubleing you with this letter, together with the circumstances which have Caused the attempt, but if I have erred in the course whereby I could with more propriety approach You I pray you to impute the deficiency to anything except a willingness to offend 
                  From the Tenor of yur late message to the two houses of Congress I perceive that many appointments and arraigments. will ultimately ensue and under that idea you will I hope forgive the ardour and the Zeal that prompts me to state my humble Claim for some but yet more humble situation that will enable and favour my Views in proving myself not unworthy that condescention,—
                  I am a Native of this Country & was born in Hanover County in the State of Virginia, My father Robert Hughes served his Country thro the whole of her Glorious struggles for Independence as Commissary in the Army under General Washington—I have a Younger Brother who left this Country commissioned for the Meditarenian Service, with the fleet, on board the Constitution—My age is twenty five, The education I have Received which tho limitted, furnishes me with an humble confidence that I can fulfill any limitted trust committed to my Zeal and active exertions And would Humbly prefer some situation in the Civil Departmt because I have an Aimable Wife and Sister to support but I would not presume to dictate or to have any objection to a more Active Situation in the Army or otherwise which in your wisdom may be thought necessary—It may not however be improper to State that I have been in Europe and paid particular attention to the Armies of France & England during a Stay of four Years—
                  Under these circumstances I presume to trouble you & if you shall condescend to give directions So that I may be Honord with Your Answer I shall think it one of the happiest incidents of my life—
                  I am with profound Respect Sir Your Devoted Humble Servant
                  
                     Miles H Hughes 
                     
                  
               